DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-27 are canceled. Claims 28-46 are currently pending and presented for examination on the merits. All rejections not reiterated herein have been withdrawn.
Claim Objections
Claims 40 and 43 are objected to because of the following informalities:  
In claim 40, line 3, “dielectric nanobead” should read “dielectric nanobeads”.
In claim 43, line 1, “comprising” should read “comprises”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 43 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Any level of removing the binding elements can be considered removing “substantially all binding elements” since the specification is silent as to how much of the binding elements must be removed to be considered removing “substantially all binding elements”. Claim 44, which is dependent on claim 43, is similarly rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-30, 34, 37-39, and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (US 2004/0248093 A1) in view of Pang et al. (US 2014/0204372 A1).
Regarding claim 28, Coombs et al. teach a method for detecting presence of a target analyte in a sample (para [0156]-[0164], Fig. 7B-10B; para [0174]-[0180], Fig. 11B; para [0189]-[0196], Fig. 12B), the method comprising:
contacting the sample with magnetic beads and non-magnetic beads, wherein when the sample comprises the target analyte, the contacting generates a plurality of two-particle complexes, wherein each of the complexes comprises the target analyte sandwiched between a magnetic bead and a non-magnetic bead (dual bead complex 194 formed from capture bead 190 with probe 196, target agent 204, and reporter bead 192 with probe 208, para [0164], Fig. 10B; the capture bead 190 may be selected based upon a desired size, and a preferred way to make it isolatable is for it to be magnetic, para [0159]; magnetic capture beads 190, para [0175], [0189]; reporter bead 192 is selected based upon a desired size and the material properties for detection and reporting purposes, reporter bead may be a polystyrene bead, para [0162]);
applying a magnetic field to immobilize the magnetic beads present in the two-particle complexes (the solution can be exposed to a magnetic field to capture the magnetic capture beads 190, para [0367], [0385]);
contacting the two-particle complexes with a dissociation solution to dissociate the two-particle complexes and release the non-magnetic beads present in the two-particle complexes (urea, acids, or bases may be added to the dual bead solution as dissociations agents, para [0366], Fig. 66A; the dual bead complexes are thus dissociated by the actions of these dissociation agents thereby releasing the reporter beads 192 from the capture beads 190 as shown in Fig. 66B, Step VI/Fig. 68B, Step VII. After the dissociation of the dual bead structure, the capture beads 190 are separated from the, now unbound, reporter beads 192 in the solution, as shown in Fig. 66B, Step VII/Fig. 68B, Step VIII, para [0366]-[0367], Fig. 66B; para [0384]-[0385], Fig. 68B); and detecting the presence of the non-magnetic beads, wherein the presence of non-magnetic beads indicates that the target analyte is present in the sample, and wherein the detecting comprises: (b) optical detection (para [0367], [0385]).
Coombs et al. fail to specifically teach the non-magnetic beads are non-magnetic nanobeads. Coombs et al. fail to teach vertically flowing the dissociation solution comprising the released non-magnetic nanobeads through a substrate comprising an array of nanoholes, wherein the diameter of the nanoholes is smaller than the diameter of the non-magnetic nanobead, thereby enriching the non-magnetic nanobeads at the surface of the array of nanoholes.
Pang et al. teach a method comprising: vertically flowing a solution comprising non-magnetic nanobeads through a substrate comprising an array of nanoholes, wherein the diameter of the nanoholes is smaller than the diameter of the non-magnetic nanobead, thereby enriching the non-magnetic nanobeads at the surface of the array of nanoholes (transferring a fluid containing particles in a first channel of a nonconductive material formed over a composite membrane including an array of nanochannels that pass through two opposing sides of the composite membrane …; applying the electrical signal to generate an electric field to effectuate an electrokinetic force within the first and second channels to steer the particles toward the nanochannels to capture one or more particles at an opening or within a respective nanochannel to immobilize the particles; both lateral flow (across the individual microchannel) and transverse flow (from the top microchannel 414, through the nanochannel 413, and out of the bottom microchannel 412) can be controlled by changing the direction of the electrostatic field resulting from applying voltages to the different electrodes. The charged ions in the solution will drag the solution through the channels from the inlet to the outlet, para [0010], para [0044], para [0059], abstract; particles can include a nanoparticle, a microparticle, … among others, para [0009]; 200-nm carboxylated fluorescent beads (e.g., FluoSpheres, Life Technologies) may be used, i.e., polystyrene nanoparticles may be used and various materials of nanoparticles can be implemented (e.g., Si), para [0073]; diameter of particles is larger than diameter of nanoholes, Fig. 1A, 4D-4E); and 
detecting the presence of the non-magnetic nanobeads on the surface of the array of nanoholes, wherein the detecting comprises (a) visual observation by a user of presence of the non-magnetic nanobeads on the surface of the array (microscope and camera used to visually observe motion of particles, para [0073]); or (b) optical detection (para [0048], [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Coombs et al. the step of vertically flowing the dissociation solution comprising the released non-magnetic beads of Coombs et al. through a substrate comprising an array of nanoholes, wherein the diameter of the nanoholes is smaller than the diameter of the non-magnetic nanobead, thereby enriching the non-magnetic nanobeads at the surface of the array of nanoholes, as taught by Pang et al. because the nanoholes operate as resonant structures to amplify localized fields produced in an optical interrogation of the immobilized particles (Pang et al., abstract, para [0008]). It would have further been obvious to use as the non-magnetic beads of Coombs et al. the non-magnetic nanobeads of Pang et al. because Coombs is generic with respect to the size or type of the non-magnetic beads that can be incorporated into the method (reporter bead 192 is selected based upon a desired size and the material properties for detection and reporting purposes, Coombs et al., para [0162]) and one would be motivated to use the appropriate size and materials for the desired optical detection and functionality of the particles (Pang et al., para [0073]).
One of ordinary skill in the art would have a reasonable expectation of success in combining Coombs et al. and Pang et al. because both are drawn to methods for optical detection of non-magnetic beads (e.g., polystyrene beads). Specifically, Coombs et al. teach the non-magnetic bead is selected based upon a desired size and the material properties for optical detection and reporting purposes (Coombs et al., para [0162]) and Pang et al. teach using non-magnetic nanobeads for optical detection (Pang et al., para [0008]-[0009]; Figs. 4C-4E; para [0057]-[0059]; e.g., para [0072]-[0073]; Fig. 7A).
Regarding claims 29 and 30, Coombs et al. teach the magnetic beads are conjugated to first binding elements which specifically bind to the target analyte and the non-magnetic beads are conjugated to second binding elements which specifically bind to the target analyte, wherein the first binding elements comprise a first antibody and the second binding elements comprise a second antibody (antibody transport probes 196 are conjugated onto the beads and include proteins, such as antigens or antibodies, implemented to capture protein targets, para [0156]; Fig. 7B-10B, 11B, 12B, 66A-66B, 68A-68B).
Regarding claim 34, Coombs et al. teach contacting the sample with magnetic beads and non-magnetic beads comprises:
contacting the sample with magnetic beads comprising a first binding element immobilized on the magnetic beads, wherein the first binding element binds to the target analyte to form a first complex comprising the target analyte bound to the magnetic beads (para [0158], Fig. 7B-8B, para [0175]-[0176], Fig. 11B Step II, para [0191], Fig. 11B Step II, para [0361]-[0362], Fig. 66 Step II, para [0379], Fig. 68A Step II);
contacting the first complex with non-magnetic beads comprising a second binding element immobilized on the non-magnetic nanobeads, wherein the second binding element binds to the target analyte to form the two-particle complexes (para [0164], Fig. 10B, para [0177], Fig. 11B Step III, para [0193], Fig. 11B Step III, para [0363], Fig. 66 Step III, Fig. 68A Step III).
Regarding claim 37, Pang et al. teach (a) visual observation by a user of presence of the non-magnetic nanobeads on the array comprises seeing the non-magnetic nanobeads or observing a resonance shift caused by presence of the non-magnetic nanobeads on the array (para [0073]; the shifting of the transmission peak can be observed when nanoparticles are captured onto the nanochannels, para [0061]; para [0072]).
Regarding claim 38, Pang et al. teach the array comprises a nanoplasmonic surface and the presence of the non-magnetic nanobeads on the array surface results in a resonance shift observable by a user (para [0043]-[0044]; para [0061]; para [0072]).
Regarding claim 39, Pang et al. teach (b) optical detection comprises detection of an optical signature of the non-magnetic nanobead by a photodetector (the optical module 710 can direct a coherent light beam on the nanochip device 400 and detect inelastic scattering of the light beam by at least some of the trapped particles at the openings of the nanochannels 413 to determine their Raman spectra, in which the exemplary resonant nanostructures amplify detected signals corresponding to the inelastic scattering, para [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Coombs et al. the detection methods of Pang et al. because the nanoholes of the detection methods taught in Pang et al. operate as resonant structures to amplify localized fields produced in an optical interrogation of the immobilized particles (Pang et al., abstract, para [0008]). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to the optical detection of immobilized particles and teach using detection modules that are separate from the analysis substrates.
Regarding claim 41, Coombs et al. in view of Pang et al., as described above, teach the array of nanoholes is disposed in an electrochemical cell comprising a first chamber and a second chamber separated by the array (Pang et al., array of metal nanoholes 105; Fig. 1A, para [0044]; top microfluidic chamber 103; bottom microfluidic chamber 104) and that the method comprises:
introducing the dissociation solution into the first chamber, flowing the dissociation solution through the nanoholes and into the second chamber (transferring a fluid containing particles in a first channel of a nonconductive material formed over a composite membrane including an array of nanochannels that pass through two opposing sides of the composite membrane to a second channel, Pang et al., para [0010]-[0011]; para [0044]; para [0059]); and 
(a) visually observing the presence of the non-magnetic nanobeads on the surface of the array (microscope and camera used to visually observe motion of particles, para [0073]); or
(b) optically detecting presence of the nanobeads on the surface of the array (para [0048]).
Regarding claim 42, Coombs et al. teach simultaneously contacting the sample with the magnetic beads and the non-magnetic beads (in one embodiment, the beads and sample are added to the disc at the same time, or nearly the same time. Alternatively, the beads with the probes can be pre-loaded on the disc for future use with a sample so that only a sample needs to be added, para [0240]).
Regarding claim 43, Coombs et al. teach the non-magnetic beads comprise binding elements conjugated thereto and the dissociation solution removes substantially all binding elements (antibody transport probes 196 are conjugated onto the beads and include proteins, such as antigens or antibodies, implemented to capture protein targets, para [0156]; Fig. 7B-10B, 11B, 12B, 66A-66B, 68A-68B; urea, acids, or bases may be added to the dual bead solution as dissociations agents, para [0366], Fig. 66A; the dual bead complexes are thus dissociated by the actions of these dissociation agents thereby releasing the reporter beads 192 from the capture beads 190 as shown in Fig. 66B, Step VI/Fig. 68B, Step VII. After the dissociation of the dual bead structure, the capture beads 190 are separated from the, now unbound, reporter beads 192 in the solution, as shown in Fig. 66B, Step VII/Fig. 68B, Step VIII, para [0366]-[0367], Fig. 66B; para [0384]-[0385], Fig. 68B).
Regarding claim 44, Coombs et al. teach the dissociation solution comprises high salt buffer or chaotropic agents (e.g., urea, para [0366]).
Regarding claim 45, Coombs et al. in view of Pang et al., as described above, teach the non-magnetic nanobeads have a diameter of 100nm-600nm (e.g., a 200-nm diameter particle, para [0062], [0073]).

Claims 31-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (US 2004/0248093 A1) in view of Pang et al. (US 2014/0204372 A1) as applied to claim 28 above, and further in view of Chan et al. (US 2003/0082589 A1).
Regarding claim 31, Coombs et al. in view of Pang et al. teach the method of claim 28, wherein the magnetic beads are conjugated to a first antibody which specifically binds to the target analyte and the two-particle complexes further comprise a second antibody that specifically binds to the target analyte (antibody transport probes 196 are conjugated onto the beads and include proteins, such as antigens or antibodies, implemented to capture protein targets, Coombs et al., para [0156]; Fig. 7B-10B, 11B, 12B, 66A-66B, 68A-68B; Coombs et al., para [0177], [0363]). Coombs et al. in view of Pang et al. teach in the method the conjugation of first binding element to the magnetic bead via EDC conjugation and alternatively, passive adsorption or streptavidin-biotin interactions (Coombs et al., para [0181], [0175], [0361]). 
Coombs et al. in view of Pang et al. fail to specifically teach the second antibody is conjugated to a first member of a high-affinity binding couple comprising a first member and a second member, and the non-magnetic beads are conjugated to a second member of the high-affinity binding couple.
Chan et al. teach an antibody conjugated to a first member of a high-affinity binding couple comprising a first member and a second member, and a non-magnetic bead conjugated to a second member of the high-affinity binding couple (first ligand (e.g., antibody) capable of binding to an analyte (e.g., an antigen), para [0048], [0064]; particles can be a latex particle, a silica particle, a glass particle which are dielectric materials, para [0014]; a third ligand (e.g., biotin) binds to the particle and binds to a second ligand (e.g., avidin) which binds to a first ligand, para [0048], or a second ligand (e.g., avidin) binds to the particle and binds to a third ligand (e.g., biotin) which binds to a first ligand, para [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Coombs et al. in view of Pang et al. by using avidin-biotin interactions to conjugate the second antibody to the non-magnetic nanobeads as suggested in Chan et al. because Coombs et al. in view of Pang et al. are generic with respect to the conjugation of the antibody to the non-magnetic nanobeads that can be incorporated into the method and one would be motivated to use the appropriate conjugation method for proper detection of the non-magnetic beads.
One having ordinary skill in the art would have a reasonable expectation of success in combining Coombs et al. in view of Pang et al. and Chan et al. because both are similarly drawn to the conjugation between an antibody and a non-magnetic bead.
Regarding claim 32, Coombs et al. in view of Pang et al. and Chan et al., as detailed above, teach the first member of the high-affinity binding couple is biotin and the second member of the high affinity couple is a biotin binding protein (para [0048]).
Regarding claim 33, Coombs et al. in view of Pang et al. and Chan et al., as detailed above, teach the biotin binding protein comprises Avidin, NeutrAvidin, or streptavidin (para [0048]).
Regarding claim 35, Coombs et al. in view of Pang et al. and Chan et al., as detailed above, teach the method of claim 33, comprising applying a magnetic field to immobilize the magnetic beads present in the two-particle complexes and removing non-magnetic nanobeads not present in the two-particle complex prior to contacting the two-particle complexes with the dissociation solution (para [0194], Fig. 11B Step V, para [0382], Fig. 68A step V).
Regarding claim 36, Coombs et al. in view of Pang et al. teach contacting the sample with magnetic beads comprising a first antibody immobilized on the magnetic beads, wherein a first antibody binds to the target analyte to form a first complex comprising the target analyte bound to the magnetic beads (Coombs et al., para [0158], Fig. 7B-8B, para [0175]-[0176], Fig. 11B Step II, para [0191], Fig. 11B Step II, para [0361]-[0362], Fig. 66 Step II, para [0379], Fig. 68A Step II); optionally applying a magnetic field to the two-particle complexes thereby immobilizing the two-particle complexes; and removing non-magnetic nanobeads not present in the two-particle complexes (Coombs et al., para [0178], Fig. 11B Step IV, para [0194], Fig. 12B Step V, para [0364], Fig. 66A Step IV, para [0382], Fig. 68A Step V).
Coombs et al. in view of Pang et al. fail to teach contacting the first complex with a second antibody that binds to the target analyte to form a second complex comprising the second antibody bound to the target analyte in the first complex; and contacting the second complex with non-magnetic nanobeads comprising a first member of a high affinity binding pair immobilized on the non-magnetic nanobeads, wherein the first member of the high affinity binding pair binds to a second member of the high affinity binding pair, wherein the second member of the high affinity binding pair is conjugated to the second antibody, thereby forming the two-particle complexes comprising non-magnetic nanobeads bound to the second complex.
 Chan et al. teach contacting the target analyte with an antibody that binds to the target analyte, contacting the antibody with non-magnetic beads comprising a first member of a high affinity binding pair immobilized on the non-magnetic beads, wherein the first member of the high affinity binding pair binds to a second member of the high affinity binding pair, wherein the second member of the high affinity binding pair is conjugated to the second antibody (para [0048], [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Coombs et al. in view of Pang et al. by subsequently contacting the first complex formed in Coombs et al. in view of Pang et al. with a second antibody that binds to the target analyte as in Chan et al. to form a second complex comprising the second antibody bound to the target analyte in the first complex and contacting the second antibody with non-magnetic beads comprising a first member of a high affinity binding pair immobilized on the non-magnetic beads, wherein the first member of the high affinity binding pair binds to a second member of the high affinity binding pair, wherein the second member of the high affinity binding pair is conjugated to the second antibody as in Chan et al. to form the two-particle complexes comprising non-magnetic nanobeads bound to the second complex because Coombs et al. in view of Pang et al. are generic with respect to the conjugation of the antibody to the non-magnetic nanobeads that can be incorporated into the method and one would be motivated to use the appropriate conjugation method for proper detection of the non-magnetic beads.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (US 2004/0248093 A1) in view of Pang et al. (US 2014/0204372 A1) as applied to claim 28 above, and further in view of Monbouquette et al. (US 2014/0248711 A1).
Regarding claim 40, Coombs et al. in view of Pang et al. teach the method of claim 28, but fail to teach the detecting comprises (c) measuring occlusion of the nanoholes by the non-magnetic nanobeads as indicated by decrease in an electrical signal from the nanoholes.
Monbouquette et al. teach detecting comprises (c) measuring occlusion of the nanoholes by the non-magnetic nanobeads as indicated by decrease in an electrical signal from the nanoholes (polystyrene beads of a diameter equal to or greater than the membrane pore size, para [0048], [0043], [0099]; a bead blocking a pore will steadily block a significant fraction of the current flowing through that pore, which is easily detected, para [0011], [0034], [0045]-[0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Coombs et al. in view of Pang et al. the step of measuring the electric current between the electrodes wherein a decrease in measured electric current indicates the presence of the bead blocking the pore as in Monbouquette et al. because doing so provides a strong on/off signal in the presence of/absence of target analyte in the sample that is easily detected (Monbouquette et al., para [0036], [0045]).
One would have reasonable expectation of success in combining Coombs et al. in view of Pang et al. and Monbouquette et al. because they are similarly drawn to flowing a solution containing non-magnetic beads through a nanohole array separating two chambers and detecting non-magnetic beads captured on the nanohole array through application of electric current.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (US 2004/0248093 A1) in view of Pang et al. (US 2014/0204372 A1) as applied to claim 28 above, in light of Invitrogen (FluoSpheres® Fluorescent Microspheres Product Information).
Regarding claim 46, Coombs et al. in view of Pang et al., as described above. teach the non-magnetic nanobeads are 200-nm carboxylated fluorescent beads, e.g., FluoSpheres, Life Technologies and teach polystyrene nanoparticles may be used and various materials of nanoparticles can be implemented (e.g., Si) (Pang et al., para [0073]). Although Pang et al. do not specifically state that the 200-nm carboxylated fluorescent beads, e.g., FluoSpheres, Life Technologies are dielectric, Invitrogen demonstrates that these particles are made of polystyrene which is a dielectric material (Invitrogen, p. 1, col. 1, par. 1).
Response to Arguments
Applicant's arguments filed 29 March 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Pang teaches vertically flowing a solution comprising non-magnetic nanobeads through a substrate comprising an array of nanoholes. It would have been obvious to include in the method of Coombs the step of vertically flowing the dissociation solution comprising the released non-magnetic beads of Coombs through a substrate comprising an array of nanoholes because Pang teaches the nanoholes operate as resonant structures to amplify localized fields produced in an optical interrogation of the immobilized particles (Pang, abstract, para [0008]). It would have been obvious to use nanobeads in this method because Coombs teaches the reporter bead is selected based upon a desired size and the material properties for detection and reporting purposes (Coombs, para [0162]) and Pang teaches using nanoparticles in the method and one would be motivated to use the appropriate size and materials for the desired optical detection and functionality of the particles (Pang, para [0073]).
Applicant’s arguments that modifying the method of Coombs to use nanobeads would render the method inoperable or unsatisfactory for its intended purpose is not persuasive. Coombs teaches methods of performing assays using magnetic particles on optical bio-discs (para [0008]). Coombs teaches detecting immobilized particles, e.g., reporter beads, using optical detection (e.g., para [0367], [0385]). Although Coombs exemplifies use of reporter beads of size 1um or larger, Coombs teaches the reporter bead “is selected based upon a desired size and the material properties for detection and reporting purposes” (para [0162]) and is not considered to exclude or teach away from the use of nanobeads. Pang teaches optical detection of non-magnetic nanobeads (para [0048], [0073]) and thus provides sufficient evidence for the desired optical detection of Coombs.
Applicant’s arguments that modifying the method of Coombs to use a separate detection module, as taught in Pang, would change the principle of operation of Coombs is not persuasive. Using a separate detection module does not change the principle of operation because the principle of operation of the method is to optically detect immobilized beads on a bio-disc. Using alternative methods of optical detection, such as those taught in Pang, does not change this principle of operation because the optical detection of immobilized beads would still be achieved. It is additionally noted that Coombs uses a detection module that is separate from the bio-disc (e.g., para [0367], [0385]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641